DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 
Response to Amendment
	In response to Applicant’s Amendment filed on 02/22/2022, claims 1, 8, and 15 have been amended per the Applicant’s request. Claims 1-20 are currently pending in the application.

Response to Arguments
	Applicant's arguments from the second paragraph on the first page through the second paragraph on the second page of the REMARKS regarding the rejections of claims 1-20 under 35 U.S.C. § 103(a) as being unpatentable over Publication No. 20150379430 (“Dirac”) and in view of U.S. Publication No. 20060200496 (“Okman”) have been fully considered and are persuasive in view of the Applicant’s amendments. The Examiner agrees that the amended claims are allowable over prior art.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,341,164 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope, as follows: 
Instant Application 
US Patent No.: 11,341,164 B2
1. A computer-implemented method for managing a resource quota in a database system, comprising: determining a request time, an execution time, and a response time corresponding to a service statement executed by the database system during a time period, wherein the request time is a time at which execution of the service statement by the database system begins, the execution time is an amount of time allocated for execution of the service statement by the database system, and the response time is an amount of time that elapsed between the request time and a time at which execution of the service statement ended; identifying a time segment of the time period based on the request time; setting an execution time threshold, wherein the execution time threshold is used for determining a service type associated with the service statement in the time segment; for the time segment, selecting a service type associated with the service statement, wherein selecting the service type comprises determining whether the execution time of the service statement is greater than the execution time threshold, and if the execution time of the service statement in the time segment is greater than the execution time threshold, selecting a first type of service statement from at least two possible service types, or if the execution time of the service statement in the time segment is not greater than the execution time threshold, selecting a second type of  service statement from the at least two possible service types; and updating the resource quota for the service statement in a same time segment of a next time period based on the determined service type, the execution time, and the response time for the service statement, wherein updating the resource quota comprises adjusting allocation of resources from resources comprising a central processing unit, memory, and input/output operations per second.
2. The computer-implemented method of claim 1, wherein the service type is a transaction service or an analytical service.
3. The computer-implemented method of claim 1, further comprising prior to updating the resource quota, calculating the resource quota for the time segment.
4. The computer-implemented method of claim 3, wherein calculating the resource quota for the time segment includes: determining a sum of execution times for a plurality of service statements of the service type that were executed in the time segment; determining a sum of response times for the plurality of service statements of the service type that were executed in the time segment; and calculating the resource quota based on the sum of the execution times and the sum of the response times.
5. The computer-implemented method of claim 4, wherein calculating the resource quota based on the sum of the execution times, and the sum of the response times includes: determining that the sum of the response times is greater than the sum of the execution times; and in response to determining that the sum of the response times is greater than the sum of the execution times, decreasing the resource quota associated with the service type by a predetermined value.
6. The computer-implemented method of claim 4, wherein calculating the resource quota based on the sum of the execution times, and the sum of the response times includes: determining that the sum of the response times is less than the sum of the execution times; and in response to determining that the sum of response times is less than the sum of execution times, decreasing the resource quota associated with the service type by a predetermined value.
7. The computer-implemented method of claim 1, wherein the time period is one week and the time segment is a particular day during the time period.
8. A non-transitory computer-readable storage medium configured with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: determining a request time, an execution time, and a response time corresponding to a service statement executed by the database system during a time period, wherein the request time is a time at which execution of the service statement by the database system begins, the execution time is an amount of time allocated for execution of the service statement by the database system, and the response time is an amount of time that elapsed between the request time and a time at which execution of the service statement ended; identifying a time segment of the time period based on the request time; setting an execution time threshold, wherein the execution time threshold is used for determining a service type associated with the service statement in the time segment; for the time segment, selecting a service type associated with the service statement, wherein selecting the service type comprises determining whether the execution time of the service statement is greater than the execution time threshold, and if the execution time of the service statement in the time segment is greater than the execution time threshold, selecting a first type of service statement from at least two possible service types, or if the execution time of the service statement in the time segment is not greater than the execution time threshold, selecting a second type of  service statement from the at least two possible service types; and updating the resource quota for the service statement in a same time segment of a next time period based on the determined service type, the execution time, and the response time for the service statement, wherein updating the resource quota comprises adjusting allocation of resources from resources comprising a central processing unit, memory, and input/output operations per second.
9. The non-transitory computer-readable storage medium of claim 8, wherein the service type is a transaction service or an analytical service.
10. The non-transitory computer-readable storage medium of claim 8, wherein the operations further comprise: prior to updating the resource quota, calculate the resource quota for the time segment.
11. The non-transitory computer-readable storage medium of claim 10, wherein calculating the resource quota for the time segment includes: determining a sum of execution times for a plurality of service statements of the service type that were executed in the time segment; determining a sum of response times for the plurality of service statements of the service type that were executed in the time segment; and
calculating the resource quota based on the sum of the execution times and the sum of the response times.
12. The non-transitory computer-readable storage medium of claim 11, wherein calculating the resource quota based on the sum of the execution times, and the sum of the response times includes: determining that the sum of the response times is greater than the sum of the execution times; and in response to determining that the sum of the response times is greater than the sum of the execution times, decreasing the resource quota associated with the service type by a predetermined value.
13. The non-transitory computer-readable storage medium of claim 11, wherein calculating the resource quota based on the sum of the execution times, and the sum of the response times includes: determining that the sum of the response times is less than the sum of the execution times; and in response to determining that the sum of response times is less than the sum of execution times, decreasing the resource quota associated with the service type by a predetermined value.
14. The non-transitory computer-readable storage medium of claim 8, wherein the time period is one week and the time segment is a particular day during the time period.

15. A system, comprising: one or more computers; and one or more computer-readable memories coupled to the one or more computers and configured with instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: determining a request time, an execution time, and a response time corresponding to a service statement executed by the database system during a time period, wherein the request time is a time at which execution of the service statement by the database system begins, the execution time is an amount of time allocated for execution of the service statement by the database system, and the response time is an amount of time that elapsed between the request time and a time at which execution of the service statement ended; identifying a time segment of the time period based on the request time; setting an execution time threshold, wherein the execution time threshold is used for determining a service type associated with the service statement in the time segment; for the time segment, selecting a service type associated with the service statement, wherein selecting the service type comprises determining whether the execution time of the service statement is greater than the execution time threshold, and if the execution time of the service statement in the time segment is greater than the execution time threshold, selecting a first type of service statement from at least two possible service types, or if the execution time of the service statement in the time segment is not greater than the execution time threshold, selecting a second type of  service statement from the at least two possible service types; and updating the resource quota for the service statement in a same time segment of a next time period based on the determined service type, the execution time, and the response time for the service statement, wherein updating the resource quota comprises adjusting allocation of resources from resources comprising a central processing unit, memory, and input/output operations per second.
16. The system of claim 15, wherein the service type is a transaction service or an analytical service.
17. The system of claim 15, wherein the operations further comprise: prior to updating the resource quota, calculate the resource quota for the time segment.
18. The system of claim 17, wherein calculating the resource quota for the time segment includes: determining a sum of execution times for a plurality of service statements of the service type that were executed in the time segment; determining a sum of response times for the plurality of service statements of the service type that were executed in the time segment; and calculating the resource quota based on the sum of the execution times and the sum of the response times.
19. The system of claim 18, wherein calculating the resource quota based on the sum of the execution times, and the sum of the response times includes: determining that the sum of the response times is greater than the sum of the execution times; and in response to determining that the sum of the response times is greater than the sum of the execution times, decreasing the resource quota associated with the service type by a predetermined value.
20. The system of claim 18, wherein calculating the resource quota based on the sum of the execution times, and the sum of the response times includes: determining that the sum of the response times is less than the sum of the execution times; and in response to determining that the sum of response times is less than the sum of execution times, decreasing the resource quota associated with the service type by a predetermined value. 
1. A computer-implemented method for managing a resource quota in a database system, comprising: determining a request time, an execution time, and a response time corresponding to a service statement executed by the database system during a first time period, wherein the request time is a time at which the service statement is received, the execution time is an amount of time allocated for execution of the service statement by the database system, and the response time is an amount of time that elapsed between the request time and a time at which execution of the service statement ended; identifying, based on the request time, a first time segment of a plurality of time segments within the first time period, wherein the service statement belongs to the first time segment; determining that the service statement is associated with a first service type based on the execution time  corresponding to the service statement in the first time segment; adjusting a resource quota for the first service type based on a load status of the first service type, wherein adjusting the resource quota for the first service type comprises determining a sum of execution times for one or more service statements of the first service type that were executed in the first time segment, determining a sum of response times for the one or more service statements of the first service type that were executed in the first time segment, and adjusting the resource quote for the first service type in a second time segment within a second time period based on the sum of execution times and the sum of response times; and in response to determining that the sum of the response times is greater than the sum of the execution times, decreasing a resource quota associated with a second service type by a predetermined value for the second time segment within the second time period.


2. The computer-implemented method of claim 1, wherein the first service type is a transaction service or an analytical service.
3. The computer-implemented method of claim 1, wherein adjusting the resource quota for the first service type based on the sum of the execution times and on the sum of the response times comprises: determining that the sum of the response times is greater than the sum of the execution times, wherein the first service type is one of a transactional service or an analytical service, and wherein the second service type is the other of the transactional service or the analytical service.





























4. The computer-implemented method of claim 1, wherein the first time period is one week and the first time segment is a particular day during the first time period.
5. A non-transitory computer-readable storage device coupled to one or more computers and configured with instructions that, when executed by the one or more computers, cause the one or more computers to perform operations that comprise: determining a request time, an execution time, and a response time corresponding to a service statement executed by a database system during a first time period, wherein the request time is a time at which the service statement is received, the execution time is an amount of time allocated for execution of the service statement by the database system, and the response time is an amount of time that elapsed between the request time and a time at which execution of the service statement ended; identifying, based on the request time, a first time segment of a plurality of time segments within the first time period, wherein the service statement belongs to the first time segment; determining that the service statement is associated with a first service type based on the execution time corresponding to the service statement in the first time segment; adjusting a resource quota for the first service type based on a load status of the first service type, wherein adjusting the resource quota for the first service type comprises determining a sum of execution times for service statements of the service type that were executed in the first time segment, determining a sum of response times for the service statements of the service type that were executed in the first time segment, and adjusting the resource quota for the first service type in a second time segment within a second time period based on the sum of execution times and the sum of response times; and in response to determining that the sum of the response times is greater than the sum of the  execution times, decreasing a resource quota associated with a second service type by a predetermined value for the second time segment within the second time period.
6. The non-transitory computer-readable storage device of claim 5, wherein the first service type is a transaction service or an analytical service.
7. The non-transitory computer-readable storage device of claim 5, wherein adjusting the resource quota for the first service type based on the sum of the execution times and on the sum of the response times comprises: determining that the sum of the response times is greater than the sum of the execution times, wherein the first service type is one of a transactional service or an analytical service, and wherein the second service type is the other of the transactional service or the analytical service.

































8. The non-transitory computer-readable storage device of claim 5, wherein the first time period is one week and the first time segment is a particular day during the first time period.
9. A system, comprising: one or more computers; and one or more computer-readable memory devices coupled to the one or more computers and configured with instructions that, when executed by the one or more computers, cause the one or more computers to perform operations that comprise: determining a request time, an execution time, and a response time corresponding to a service statement executed by a database system during a first time period, wherein the request time is a time at which the service statement is received, the execution time is an amount of time allocated for execution of the service statement by the database system, and the response time is an amount of time that elapsed between the request time and a time at which execution of the service statement ended; identifying, based on the request time, a first time segment of a plurality of time segments within the first time period, wherein the service statement belongs to the first time segment; determining that the service statement is associated with a first service type based on the execution time corresponding to the service statement in the first time segment; adjusting a resource quota for the first service type based on a load status of the first service type, wherein adjusting the resource quota for the first service type comprises determining a sum of execution times for service statements of the service type that were executed in the first time segment, determining a sum of response times for the service statements of the service type that were executed in the first time segment, and adjusting the resource quota for the first service type in a second time segment of a second time period based on the sum of execution times and the sum of response times; and in response to determining that the sum of the response times is greater than the sum of the execution times, decreasing a resource quota associated with a second service type by a predetermined value for the second time segment within the second time period.
10. The system of claim 9, wherein the first service type is a transaction service or an analytical service.
11. The system of claim 9, wherein calculating adjusting the resource quota for the first service type based on the sum of the execution times and on the sum of the response times comprises: determining that the sum of the response times is greater than the sum of the execution times, wherein the first service type is one of a transactional service or an analytical service, and wherein the second service type is the other of the transactional service or the analytical service.




Regarding claims 1-20, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have derived theirs claim limitations from claims 1-11 of U.S. Patent No. 11,341,164 B2 since they are claiming the same subject matter and are substantially similar in scope.

Allowable Subject Matter
Claims 1-20 are allowable over prior art and would be allowed with Applicant’s filing a Terminal Disclaimer against U.S. Patent No. 11,341,164 B2 to overcome the Double Patenting Rejections.
The following is an examiner’s statements of reasons for allowance:
Claims 1, 8, and 15 are allowable over the prior art of record. The closet prior art of record, Krebs et al. (U.S. Patent No. 9,760,847 B1, hereinafter “Krebs”, teaches methods and systems for tenant selection in quota enforcing request admission mechanisms for shared applications based on calculated response times for all tenants. However, Krebs does not teach the features of the claim limitations that include “identifying a time segment of the time period based on a request time; setting an execution time threshold, wherein the execution time threshold is used for determining a service type associated with the service statement in the time segment; for the time segment, selecting a service type associated with the service statement, wherein selecting the service type comprises determining whether the execution time of the service statement is greater than the execution time threshold, and if the execution time of the service statement in the time segment is greater than the execution time threshold, selecting a first type of service statement from at least two possible service  types, or if the execution time of the service statement in the time segment is not greater than the execution time threshold, selecting a second type of  service statement from the at least two possible service types; and updating the resource quota for the service statement in a same time segment of a next time period based on the determined service type, the execution time, and the response time for the service statement” in combination with the other limitations as recited in independent claims 1, 8, and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157